Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2016

                                       No. 04-16-00266-CV

                                     David Allan EDWARDS,
                                            Appellant

                                                v.

                          SHERIFF OF ATASCOSA COUNTY, Et al.,
                                       Appellees

                   From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 12-02-0185-CVA
                          Honorable Russell H. Wilson, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

           It is so ORDERED on August 19, 2016.

                                                     PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle
                        Clerk of Court